Citation Nr: 1529199	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Although the RO adjudicated the issues of entitlement to service connection for PTSD and entitlement to service connection for depression separately and the Veteran has not yet appealed the rating decision addressing depression, in light of the evidence obtained in connection with the claim of entitlement to service connection for PTSD, the Board finds that the issue is properly characterized as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran testified at a June 2015 videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The Veteran's appeal is being processed using the Veterans Benefits Management System (VBMS) paperless appeals processing system.  Additional relevant documents are located in Virtual VA, a separate electronic database.  

At the June 2015 hearing, the Veteran submitted additional evidence accompanied by a waiver of Agency of Original Jurisdiction review.  That evidence addresses disorders including disorders of the right shoulder, neck, prostate, and back.  If the Veteran wishes to file an appeal or claim with respect to any of these disorders, he or his representative should do so with specificity at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all required development is completed.  The Veteran has identified treatment for which records have not yet been obtained.  Specifically, the Veteran reports seeing a counselor or psychiatrist in service.  See Hearing Transcript at 12; August 2010 VA treatment record.  As in-service mental health treatment records may not be stored with service treatment records, appropriate attempts must be made to obtain any records of such treatment.  See M21-1, Part IV, Subpart ii, Chapter 1, Section D.2 (May 21, 2015).  The Veteran also reports receiving treatment at VA Medical Centers in Dublin, Georgia, and Northern Florida shortly after exiting service.  See Hearing Transcript at 14.  Appropriate attempts to obtain any records of such treatment must be made.  Although some records from the Atlanta VA Medical Center have been obtained, it is not clear that the older records are complete and there seem to be gaps in between treatment dates of more recent records.  The AOJ must ensure that all available records of treatment at the Atlanta VA Medical Center from January 1990 through September 2010, February 2011 through November 2013, and September 2014 to present are obtained.  Additionally, if the Veteran authorizes such release, records should be obtained from Dr. R.R.M., who reported in a March 2012 letter that he had been treating the Veteran since May 2009.  

Additionally, the Board finds that further efforts to corroborate the Veteran's claimed stressors and a VA examination are warranted.  With respect to the Veteran's claimed stressor of witnessing a bullet accidentally discharged into a fellow serviceperson's foot, given that the Veteran submitted additional details regarding the claimed stressor in the form of Dr. R.R.M's letter after the AOJ made its March 2012 finding of a lack of information required to corroborate stressors, the AOJ should again make appropriate attempts to corroborate the stressor.  If the AOJ determines that there is insufficient information to allow for meaningful research, the AOJ should send the Veteran a follow-up request for information detailing specifically what information is needed to allow for such research.  With respect to the claimed sexual assault, an opinion from a mental health professional as to whether any evidence of behavior changes indicates that the assault occurred is warranted.  Additionally, in light of the evidence indicating that PTSD and depression may be related to service, an examination is warranted.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make appropriate attempts to obtain the following records, with the assistance of the Veteran as necessary, and associate them with the Virtual VA or VBMS file:  any records of in-service counseling or mental health treatment; any records of treatment received shortly after exiting service at the VA Medical Centers in Dublin, Georgia, and Northern Florida; any outstanding records of treatment at the Atlanta VA Medical Center, including from January 1990 through September 2010, February 2011 through November 2013, and from September 2014 to present; any records of treatment from Dr. R.R.M. from May 2009 to present.  As needed more specific information as to the approximate dates of all treatment may be requested of the Veteran as needed.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Then, review the evidence and determine whether there is sufficient information to make attempts to corroborate the claimed stressor of witnessing a bullet accidentally discharged into a fellow serviceperson's foot.  If there is insufficient evidence to allow for meaningful research, send the Veteran a follow-up request for information detailing specifically what information is needed to allow for such research.  If any additional details provided are insufficient to warrant such research, the Veteran and his representative should be appropriately informed.  If there is sufficient information, make appropriate attempts to corroborate the stressor. 

3.  After completing the above development and whether or not any additional records are obtained, schedule the Veteran for a VA psychiatric examination and provide the examiner with access to the Virtual VA and VBMS files.  The examiner must review the Virtual VA and VBMS files and document such review in his or her report.  The examiner is asked to: 

(a)  Examine the Veteran and diagnose any acquired psychiatric disorders.  If a diagnosis of PTSD is warranted, describe the stressor or stressors that form the basis for the diagnosis.  If a diagnosis of PTSD is not warranted, explain why that is the case.  If more than one disorder is diagnosed, the examiner should discuss whether it is possible to differentiate which symptoms are attributable to each diagnosis.  

(b) Provide the following opinions:

(i)  Regardless of any lack of documentation in the claims file of the alleged assault, does the evidence, including any evidence reflecting behavior changes at the time of or following the alleged incident, such as the October 1963 punishment for being absent from his unit without leave, indicate that the Veteran likely experienced the in-service sexual assault as alleged?  

(ii)  For each and every diagnosed acquired psychiatric disorder, is it at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder had onset during or is otherwise caused by the Veteran's active duty service, including the claimed stressors and instances of racially-motivated harassment?

(c)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  In addition to any other records the examiner finds relevant, he or she must comment on: the March 2012 and November 2013 opinions by Dr. R.R.M.; and VA treatment records from November and December 2013, and February through May 2014 VA treatment records referencing military sexual trauma.  If unable to provide any of the requested opinions, explain why that is the case.  

4.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




